DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gulati et al. (US Pub. No. 2019/0254059 A1), hereafter Kapil.

	Regarding claim 15, Kapil teaches a method implemented at a terminal device for scheduling uplink transmission in a wireless network (see Fig. 5, UE as a terminal device and base station are shown), the method comprising:
	detecting an uplink grant from a base station, wherein the uplink grant provides permission for the terminal device to transmit data to the base station (see Fig. 5, #502; further in context with abstract refer to [0121- 0122] a first grant);
	transmitting data and a coordination indicator to the base station, wherein the coordination indicator identifies a resource coordination zone to coordinate interference resolution(see Fig. 5, #506 (and Fig. 6 part of #506) based on #602 and #604 [0129-0133] and [0134].. UE may send information indicating the interfering transmission to the base station when the interfering transmission is detected. The information may be sent via RRC signaling. In one aspect, the information indicating the interfering transmission may be one or more of an RSRP, RSSI, and/or priority of communication associated with the detected interfering transmission (i.e. priority of communication can be a data and indicator could be RSRP/RSSI and resource coordination zone regards to see #602 [0130,0131,0133]).); and
	transmitting one or more messages to control a further uplink grant to be issued from the base station based on monitoring the resource coordination zone(see [0135] and also Fig. 5 #510 and [0125- 0126]..deactivation of the first grant as deferring a further uplink transmission from terminal device as per one or more messages… OR scheduling a further uplink transmission as a new grant; [0127- 0128]).

	Regarding claim 18, Kapil teaches network device to serve as a terminal device and capable of transmitting data to another network device to serve as a base station in a wireless network, the network device comprising: a non-transitory machine-readable storage medium to store instructions; and
a processor coupled with the non-transitory machine-readable storage medium to process the stored instructions, causing the network device to perform operations comprising (see Fig. 5, UE as a terminal device and base station are shown):
	detecting an uplink grant from a base station, wherein the uplink grant provides permission for the terminal device to transmit data to the base station (see Fig. 5, #502; further in context with abstract refer to [0121- 0122] a first grant);
	transmitting data and a coordination indicator to the base station, wherein the coordination indicator identifies a resource coordination zone to coordinate interference resolution(see Fig. 5, #506 (and Fig. 6 part of #506) based on #602 and #604 [0129-0133] and [0134].. UE may send information indicating the interfering transmission to the base station when the interfering transmission is detected. The information may be sent via RRC signaling. In one aspect, the information indicating the interfering transmission may be one or more of an RSRP, RSSI, and/or priority of communication associated with the detected interfering transmission (i.e. priority of communication can be a data and indicator could be RSRP/RSSI and resource coordination zone regards to see #602 [0130,0131,0133]).); and
	transmitting one or more messages to control a further uplink grant to be issued from the base station based on monitoring the resource coordination zone(see [0135] and also Fig. 5 #510 and [0125- 0126]..deactivation of the first grant as deferring a further uplink transmission from terminal device as per one or more messages… OR scheduling a further uplink transmission as a new grant; [0127- 0128]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US Pub. No. 2019/0254059 A1), hereafter Kapil.

	Regarding claim 1, Kapil teaches a method implemented at a base station for scheduling uplink transmission from a terminal device in a wireless network (see Fig. 5), the method comprising:
	transmitting, to the terminal device, an uplink grant for an uplink transmission (see Fig. 5, #502; further in context with abstract refer to [0121- 0122] a first grant);
	decoding uplink data and a coordination indicator successfully from the uplink transmission from the terminal device, wherein the coordination indicator identifies a resource coordination zone to coordinate interference resolution (see Fig. 5, #506 (and Fig. 6 part of #506) based on #602 and #604 [0129-0133] and [0134].. UE may send information indicating the interfering transmission to the base station when the interfering transmission is detected. The information may be sent via RRC signaling. In one aspect, the information indicating the interfering transmission may be one or more of an RSRP, RSSI, and/or priority of communication associated with the detected interfering transmission (i.e. priority of communication can be a data and indicator could be RSRP/RSSI and resource coordination zone regards to see #602 [0130,0131,0133]).); and
	scheduling or deferring a further uplink transmission from the terminal device based on detection of one or more messages in the resource coordination zone identified by the coordination indicator (see [0135] and also Fig. 5 #510 and [0125- 0126]..deactivation of the first grant as deferring a further uplink transmission from terminal device as per one or more messages… OR scheduling a further uplink transmission as a new grant; [0127- 0128]). Here uplink data and the coordination indicator is being received by base station via RRC siganlling; now refer to Fig. 3 #310 as a base station and #350 as a terminal device (UE); as per [0065], #356 of UE provides RRC layer functionality associated with system information (e.g., MIB, SIBs) acquisition, RRC connections, and measurement reporting; PDCP layer functionality associated with header compression/decompression, and security (ciphering, deciphering, integrity protection, integrity verification); …Hence the information received via RRC signal from UE (#604 Fig. 6) are encoded information which is being decoded at a base station. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kapil to make system more secure.

	Regarding claim 4, Kapil states as per claim 1, wherein the deferring transmission of the further uplink transmission comprises: detecting, in the resource the request 422 may indicate a request to deactivate the first grant 420; transmitting a further uplink grant upon: detecting a third message for requesting the base station to transmit the further uplink grant; or a timer expires (#514 see Fig. 5).

	Regarding claim 9, Kapil teaches a network device to serve as a base station and capable of transmitting data to another network device to serve as a terminal device in a wireless network, the network device comprising:
a non-transitory machine-readable storage medium to store instructions; and a processor coupled with the non-transitory machine-readable storage medium to process the stored instructions, capable of causing the network device to perform operations comprising (see Fig. 5 base station and UE), the method comprising:
	transmitting, to the terminal device, an uplink grant for an uplink transmission (see Fig. 5, #502; further in context with abstract refer to [0121- 0122] a first grant);
	decoding uplink data and a coordination indicator successfully from the uplink transmission from the terminal device, wherein the coordination indicator identifies a resource coordination zone to coordinate interference resolution (see Fig. 5, #506 (and Fig. 6 part of #506) based on #602 and #604 [0129-0133] and [0134].. UE may send information indicating the interfering transmission to the base station when the The information may be sent via RRC signaling. In one aspect, the information indicating the interfering transmission may be one or more of an RSRP, RSSI, and/or priority of communication associated with the detected interfering transmission (i.e. priority of communication can be a data and indicator could be RSRP/RSSI and resource coordination zone regards to see #602 [0130,0131,0133]).); and
	scheduling or deferring a further uplink transmission from the terminal device based on detection of one or more messages in the resource coordination zone identified by the coordination indicator (see [0135] and also Fig. 5 #510 and [0125- 0126]..deactivation of the first grant as deferring a further uplink transmission from terminal device as per one or more messages… OR scheduling a further uplink transmission as a new grant; [0127- 0128]). Here uplink data and the coordination indicator is being received by base station via RRC siganlling; now refer to Fig. 3 #310 as a base station and #350 as a terminal device (UE); as per [0065], #356 of UE provides RRC layer functionality associated with system information (e.g., MIB, SIBs) acquisition, RRC connections, and measurement reporting; PDCP layer functionality associated with header compression/decompression, and security (ciphering, deciphering, integrity protection, integrity verification); …Hence the information received via RRC signal from UE (#604 Fig. 6) are encoded information which is being decoded at a base station. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kapil to make system more secure.

claim 12, Kapil states as per claim 9, wherein the network device is further caused to perform: detecting, in the resource coordination zone, a second message for requesting the base station to stop transmission; see [0091 when the first UE 404 determines to send a request 422 for the new grant 420′, the first UE 404 may send the request 422 for the new grant 420′ to the base station 402. In one aspect, the request 422 may indicate a request to deactivate the first grant 420; transmitting a further uplink grant upon: detecting a third message for requesting the base station to transmit the further uplink grant; or a timer expires (#514 see Fig. 5).

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US Pub. No. 2019/0254059 A1), hereafter Kapil in view of Hongo (US Pub. No. 2019/0372725 A1).

	Regarding claim 2, Kapil teaches as per claim 1, wherein the coordination indicator further indicates resource elements for the interference resolution; see [0134].. The information may be sent via RRC signaling. In one aspect, the information indicating the interfering transmission may be one or more of an RSRP, RSSI, and/or priority of communication associated with the detected interfering transmission (i.e. priority of communication can be a data and here as a resource elements and indicator could be RSRP/RSSI; but Kapil fails to state about wherein a resource element uses a number of orthogonal frequency-division multiplexing (OFDM) subcarriers within an OFDM symbol; however Hongo states in [0027] about  transmitter transmits a non-signal (a signal in a non-transmission period or a sub-carrier which uses uses the non-signal as an interference wave suppression pilot signal, calculates a complex coefficient for two received signals to have the same amplitude and opposite phases, multiplies one received signal by the complex coefficient, and adds the one received signal to the other received signal, and thereby, an interference wave is suppressed. Further, the complex coefficient is calculated for each OFDM symbol and sub-carrier by using discrete interference wave suppression pilot signals to suppress an interference wave with frequency selective fading of the interference wave and time fluctuation. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hongo with the teachings of Kapil to make system more standardized. Having a mechanism wherein a resource element uses a number of orthogonal frequency-division multiplexing (OFDM) subcarriers within an OFDM symbol; greater way standardized approach can be carried out for reliable communication in the communication system.

	Regarding claim 10, Kapil teaches as per claim 9, wherein the coordination indicator further indicates resource elements for the interference resolution; see [0134].. The information may be sent via RRC signaling. In one aspect, the information indicating the interfering transmission may be one or more of an RSRP, RSSI, and/or priority of communication associated with the detected interfering transmission (i.e. priority of communication can be a data and here as a resource elements and indicator could be RSRP/RSSI; but Kapil fails to state about wherein a resource element uses a number of orthogonal frequency-division multiplexing (OFDM) uses the non-signal as an interference wave suppression pilot signal, calculates a complex coefficient for two received signals to have the same amplitude and opposite phases, multiplies one received signal by the complex coefficient, and adds the one received signal to the other received signal, and thereby, an interference wave is suppressed. Further, the complex coefficient is calculated for each OFDM symbol and sub-carrier by using discrete interference wave suppression pilot signals to suppress an interference wave with frequency selective fading of the interference wave and time fluctuation. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hongo with the teachings of Kapil to make system more standardized. Having a mechanism wherein a resource element uses a number of orthogonal frequency-division multiplexing (OFDM) subcarriers within an OFDM symbol; greater way standardized approach can be carried out for reliable communication in the communication system.

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US Pub. No. 2019/0254059 A1), hereafter Kapil in view of Moon et al. (US Pub. No. 2018/0131473 A1).

	Regarding claim 3, Kapil teaches as per claim 1, but fails to teach about determining that the uplink data and the coordination indicator is not decoded 

	Regarding claim 11, Kapil teaches as per claim 9, but fails to teach about determining that the uplink data and the coordination indicator is not decoded successfully; identifying, within a time period, another coordination indicator from a channel in which the uplink transmission is performed; and transmitting, in another resource coordination zone identified by the another coordination indicator, a first message for notifying the terminal device to transmit; however Moon states in Fig. 4 wherein [0062] about base station fails decoding..; now refer to #423 of Fig. 4 and .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US Pub. No. 2019/0254059 A1), hereafter Kapil in view of Pi et al. (US Pub. No. 2008/0232307 A1).

	Regarding claim 6, Kapil teaches as per claim 1 but fails to teach about prior to the transmission of the uplink grant, transmitting a first stage uplink grant; and receiving an acknowledgment indicating a successful detection of the first stage uplink grant; however Pi states in [0072] about first uplink grant is being sent and after ACK second uplink grant is being sent. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Pi with the teachings of Kapil to make system more effective. Having a mechanism wherein prior to the transmission of the uplink grant, transmitting a first 
Allowable Subject Matter
Claims 5, 7- 8, 13- 14, 16- 17 and 19- 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468